DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
In re claim 1, the prior art references alone or in combination do not show a light-emitting device comprising: an insulating layer disposed between the plurality of lower electrodes and the light-emitting layer so as to cover an end portion of each of the plurality of lower electrodes, wherein the plurality of lower electrodes includes a first lower electrode and a second lower electrode adjacent to each other, wherein the color filter layer includes a first color filter disposed over the first lower electrode and a second color filter disposed over the second lower electrode, the first color filter and the second color filter being arranged so as to partially overlap each other, in an overlapping region, when viewed in a direction perpendicular to a main surface of the substrate, wherein the insulating layer includes a first portion disposed over the first lower electrode, a second portion disposed between the first lower electrode and the second lower electrode, and a third portion disposed over the second lower electrode, when viewed in the plan view, wherein the first portion includes a first inclined portion, the second portion includes a plurality of inclined portions including a second inclined portion, and the third portion includes a third inclined portion, wherein the second 
In re claim 19, the prior art references, alone or in combination, in addition to the limitations of allowable claim 1, do not show a protective layer disposed between the upper electrode and the color filter layer ,wherein the protective layer is continuously disposed over the first lower electrode and the second lower electrode, wherein the protective layer includes a low-density region, and wherein the low-density region overlaps said overlapping region when viewed in said plan view.
In re claim 20, the prior art references, alone or in combination, in addition to the limitations of allowable claim 1, do not show a protective layer disposed between the upper electrode and the color filter layer, wherein the protective layer is continuously disposed over the first lower electrode and the second lower electrode, wherein the protective layer includes a cavity, and wherein the cavity overlaps said overlapping region when viewed in said plan view.
The closest prior art references include Park et al. (US 2019/0165068 A1), Ishii et al. (US Pub. 2015/0270319 A1), Ozawa (US Pub. 2014/0339521 A1) and Kim et al. (US Pub. 2018/0182814 A1). These references do not specifically disclose the limitations pertaining to the inclined portions and how they overlap or the limitations with respect to the protective layer and how it is disposed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E WARREN whose telephone number is (571)272-1737. The examiner can normally be reached Mon-Fri 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW E WARREN/Primary Examiner, Art Unit 2815